Citation Nr: 0617450	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to compensation, pursuant to 38 U.S.C.A. 
§ 1151, for residuals of a right shoulder injury as a result 
of VA treatment in 1989 or 1990.  

3.  Whether new and material evidence to reopening a claim 
for service connection for residuals of a right knee injury 
has been received                                                                                 
. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
October 1957.

These matters before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision by the RO in Reno, Nevada 
in which the RO denied service connection for a head injury 
with vertigo, for PTSD, for a left leg condition, for a right 
ankle and right knee injury, for residuals of a right 
shoulder condition as a result of VA treatment in 1989 or 
1990, and which determined that no new and material evidence 
had been submitted to warrant reopening service connection a 
dental disorder and a low back condition.  A notice of 
disagreement (NOD) was received in August 2002, and a 
statement of the case (SOC) was issued in January 2004.  A 
substantive appeal was received from the veteran in February 
2004.  

In February 2004, the claims file was permanently transferred 
to the RO in San Diego, California.  In March 2006, the 
veteran presented testimony before the undersigned Veterans 
Law Judge at the San Diego RO; a transcript of that hearing 
is of record.  

The Board notes that some discussion of which matters are 
currently on appeal is warranted at this juncture.  In August 
2004, the veteran and his representative had an Informal 
Conference with a Decision Review Officer at the RO, at which 
time he withdrew from appeal his claims elating to dental 
treatment, head injury with vertigo, PTSD, left leg 
condition, and for a low back condition.  See 38 C.F.R. § 
20.204 (withdrawal of appeal).  Both the veteran and his 
representative signed the document listing the claims that 
were withdrawn and the veteran was provided with a copy (as 
evidenced by the fact that he subsequently submitted a 
duplicate of that agreement).  A supplemental SOC (SSOC) was 
issued in February 2005 limited to the claims for the right 
ankle and knee, and noting the withdrawal of the above 
enumerated claims.  While, in March 2005, the veteran's 
representative requested that the withdrawal be rescinded, 
the Board must refer these claims to the RO as new claims.  
Withdrawal of an appeal is deemed a withdrawal of the NOD as 
to the withdrawn issues, effectively extinguishing the 
withdrawn claim(s), and is effective when received by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.204 
(b)(3). While that regulation indicates that withdrawal does 
not preclude filing a new Notice of Disagreement within the 
applicable time period, at the time of the withdrawal, the 
veteran had already perfected an appeal of each of the above-
referenced claims, and the time period for initiating a new 
appeal as to any such resurrected issues had expired.  Id.  

Consequently, the Board construes the matters on appeal as 
limited to those set forth on the title page, and will 
proceed accordingly.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required. 

As final preliminary matter, the Board notes that, during the 
informal conference, the veteran asserted that his claimed 
right shoulder disorder should be considered as a result of 
an in-service injury, in addition to having resulted from VA 
treatment in 1989.  While this issue appears to raise a claim 
for service connection for a right shoulder condition (on a 
direct basis), the Board observes that that matter was 
previously considered and denied in a March 1990.  In any 
event, as no claim involving service connection for a right 
shoulder condition is currently before the Board, it is 
referred to the RO-along with the claims involving dental 
treatment, head injury with vertigo, PTSD, left leg 
condition, and a low back condition-for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted. 

The veteran's service medical records have not been 
associated with the claims file, presumably having been lost 
in a fire at the National Personnel Records Center (NPRC).  
The veteran has asserted that he was injured in a skiing 
accident while stationed in Alaska and that he was 
hospitalized for treatment at Fort Richardson, Anchorage, 
Alaska.  Although, the RO unsuccessfully undertook to obtain 
hospital records for the period from January to March 1957, 
the veteran indicated in subsequent correspondence dated in 
May 2005 that he was injured in August or September of 1956.  
He had earlier indicated that he was hospitalized in October 
1956.  Under the circumstances, the Board finds that an 
additional search for these records, through direct contact 
with the hospital, should be undertaken.   

The Board also observes that additional efforts should be 
undertaken to obtain the veteran's outstanding VA medical 
treatment records.  In this regard, the Medical Center (VAMC) 
in Sepulveda, California indicated in January 2002 that any 
of the veteran's clinical records housed at that facility 
were transferred to the VAMC in Palo Alto, California.  
However, according to an April 2002 Report of Contact, the 
VAMC at Palo Alto indicated that any records they had were 
sent to the VAMC at Sepulveda.  

VA is required to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  38 
C.F.R. § 3.159.  Given the contradictory reports from the 
VAMC's in Palo Alto and Sepulveda, the Board is unable to 
conclude that further efforts to obtain those records would 
be futile.  Under the circumstances, an additional search for 
all hospitalization and outpatient treatment records should 
be undertaken from those two facilities. 

In addition, the Board observes that the veteran indicated in 
undated correspondence (also without date stamp receipt) 
received in 1995 or 1996 that he had been awarded Social 
Security (SSA) disability benefits.  However, the records 
associated with any SSA determination have not been obtained.  
When the VA is put on notice of the existence of SSA records, 
as here, it must seek to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet App 363 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of all SSA decisions 
concerning disability benefits, as well as copies of all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

Further, the Board finds that further RO action is warranted 
to fulfill VA's notice requirements in connection with the 
claims.

In May 2001 and December 2001, the RO sent the veteran 
38 U.S.C.A. § 5103(a) notice letters related to the matters 
on appeal.  However, with respect to the right knee claim, 
those letters did not adequately inform him of the basis for 
the prior denial of his claim.  See Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. Mar. 31, 2006) (in a claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  

The Board also notes that notice provided by the RO was 
deficient in other respects.  During the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  As these questions are 
potentially involved in the present appeal, these matters 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

The Board observes that the RO also provided a VCAA notice 
letter on September 14, 2005 pertaining to the veteran's 
claims for the right ankle and knee.  However, apart from the 
fact that the RO did not readjudicate the claims thereafter, 
the notice did not address all claims on appeal.  

Under these circumstances, the Board finds that corrective 
action is required.

The actions identified herein are consistent with the duties 
imposed by the Veterans  Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to obtain hospital inpatient and 
outpatient treatment records pertaining 
to all injuries associated with a fall, 
including but not limited to the right 
knee and ankle, from the U.S. Army 
Hospital at Fort Richardson, Anchorage, 
Alaska for the period from August through 
October 1956.  In requesting these 
records, the RO must follow the current 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards obtaining records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should obtain from the 
Sepulveda and Palo Alto VAMCs all records 
of the veteran's medical evaluation 
and/or treatment, dated from veteran's 
separation from service to the present.  
In requesting these records, the RO must 
follow the current procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
obtaining records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should obtain from the SSA 
copies of its decision(s) pertaining to 
the veteran's claims for disability 
benefits, as well as copies of all 
medical records underlying such 
determination(s).  In requesting these 
records, the RO must follow the current 
procedures of 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

4.  The veteran should be provided with a 
corrective VCAA notice(s) in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and 38 C.F.R. § 3.159(b).  

With respect to the claim to reopen, the 
letter must explain what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial of service 
connection, Kent, and also includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman.  

With respect to each of the claims, the 
letter(s) should notify the veteran of: 
(1) the evidence that is needed to 
substantiate the claim; (2) the evidence, 
if any, to be obtained by VA; (3) the 
evidence, if any, to be provided by the 
claimant; and (4) a request by VA that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO's letter(s) should clearly explain 
to the veteran that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current, applicable 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
on appeal in light of all pertinent 
evidence and legal authority.

8.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


 Department of Veterans Affairs


